Citation Nr: 0605910	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-23 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral 
peripheral neuropathy, claimed as residuals of cold weather 
injury.  

2.  Entitlement to service connection for left leg injury 
residuals.  

3. Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active military duty from July 1951 to 
June 1953.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
July 2002 and October 2002 rating determinations by the 
Houston, Texas, Regional Office (RO).

As originally developed for appeal, the veteran's claim 
included the additional issue of service connection for 
bilateral hearing loss.  This issue was considered in the 
rating action on appeal.  It was the subject of a notice of 
disagreement and included in the initial statement of the 
case.  A substantive appeal as to this issue is also on file.  
In December 2004, the RO granted service connection for left 
ear hearing loss and assigned a 10 percent rating effective 
February 2002, the date of receipt of claim.  The veteran has 
not expressed any disagreement with this decision; therefore, 
there is no need for further action on this issue.  He has 
provided no additional argument on the issue, and it has not 
been certified to the Board.  Therefore, consideration is 
limited to the issues listed on the first page of the present 
decision.

The issue of service connection for right ear hearing loss is 
addressed in the Remand portion of the decision below, and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the appellant.


FINDINGS OF FACT

1.  The veteran's service medical records are not available, 
having presumably been destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.

2.  The competent and probative evidence preponderates 
against a finding that the veteran has bilateral peripheral 
neuropathy which is related to in-service cold injury to the 
feet.  There is no competent evidence showing any residuals 
of the claimed cold injury.

3.  Clear and unmistakable medical evidence shows that the 
veteran had a left leg fracture that pre-dated his entry into 
active service, and that the residuals did not undergo a 
permanent increase in severity during his period of active 
duty.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have bilateral peripheral 
neuropathy or cold injury residuals due to disease or injury 
which was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  The veteran is not shown to have a left leg disability 
due to disease or injury which was incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided notice consistent 
with the VCAA in May 2002, prior to the initial AOJ 
decisions. 

The record reflects that the veteran was provided with copies 
of the June 2002, July 2002, and October 2002 rating 
decisions, the June 2003 and August 2003 statements of the 
case and the supplemental statement of the case issued in 
December 2004.  By way of these documents, he was informed of 
the evidence needed to support his claims for service 
connection.  Thus, these documents provided notice of the 
laws and regulations, the cumulative evidence already of 
record, and the reasons and bases for the determination made 
regarding the claims, which the Board construes as reasonably 
informing him of the information and evidence not of record 
that is necessary to substantiate his claims.

By letters dated in May 2002, September 2002, and March 2005 
the RO advised the veteran of the criteria for establishing 
his claims, the types of evidence necessary to prove his 
claims, the information necessary for VA to assist him in 
developing his claims, and the evidence that the RO had 
received.  The veteran was notified of which portion of that 
evidence he was responsible for sending to VA and which 
portion of that evidence VA would attempt to obtain on his 
behalf.  The letters suggested that he submit any evidence in 
his possession.  The letters also informed the veteran that 
at his option, the RO would obtain any non-Federal private 
treatment records he identified as related to his claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
It is clear, from submissions by and on behalf of the 
veteran, that he is fully conversant with the legal 
requirements in this case.  All the above notice documents 
must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, at 
125.  Thus, the contents of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the Board finds that all 
necessary development has been accomplished.  In this 
context, efforts were made by the RO to obtain the veteran's 
service medical records to include contacting the veteran to 
request any such records which he may have in his possession.  
Certification of their unavailability was received from the 
National Personnel Records Center (NPRC) in May 2002.  In 
light of the absence of service medical records, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (BVA has a 
heightened duty in a case where the service medical records 
are presumed destroyed).  As will be explained in more detail 
below, the Board finds that the absence of the veteran's 
service medical records is not material to his claims.  

Nevertheless, the RO obtained the treatment records 
identified by the veteran as relevant to his claims and 
arranged for appropriate examinations.  Post-service 
outpatient treatment records, and April 2004 VA examination 
reports have been obtained and associated with the claims 
file.  The veteran does not assert that there is additional 
evidence to be obtained or that there is a request for 
assistance that has not been acted upon.  All records 
obtained or generated have been associated with the claims 
file.  The Board finds that the RO has complied with the duty 
to assist the veteran with the development of his claims.  
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2005).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Laws and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1137 (West 2002); 38 C.F.R. § 3.304(b) (2005).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.

As previously noted, in a case where the veteran's service 
medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is 
heightened.  O'Hare, supra; Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  The Board must point out, however, that it 
does not read into O'Hare the presumption that the missing 
medical records would, if they still existed, necessarily 
support the veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that 
the veteran's service medical records are unavailable, the 
appeal must be decided upon the evidence of record.  

III.  Factual Background

The veteran's service medical records are not currently of 
record, despite attempts by the RO to obtain them.  The only 
service medical record available for review is the veteran's 
June 1953 separation examination report, which noted that 
clinical evaluation of the veteran's vascular system was 
within normal limits.  The Report of Medical Examination 
noted the left leg was 1 inch shorter than the right, as well 
as the presence of an 8-centimeter scar on the left shin.  
The physician provided no further summary or elaboration.

The post-service evidence includes private and VA medical 
records, which are notably negative for any medical evidence 
documenting complaints, findings, or treatment of residuals 
of cold injury.  These records, however, do show that in 1953 
the veteran was hospitalized for gunshot wounds to the left 
popliteal space and right knee.  Private treatment records 
show that in October 1996 the veteran was evaluated for a 12-
month history of painful, burning feet.  He did not provide a 
history of an in-service cold injury to the lower extremities 
at that time.  On examination, motor strength was 5/5 in the 
lower extremities including hip flexors, quadriceps, 
hamstrings, and dorsiflexors.  He had a decreased vibratory 
sense in his toes.  Joint position sense was intact.  
Reflexes were 2 at the knees and 1 at the ankle.  The toes 
were downgoing.  Nerve conduction velocity (NCV) study 
results confirmed sensory motor polyneuropathy with both 
axonal and demyelinating features.  The examiner concluded 
the veteran's pain seemed consistent with peripheral 
neuropathy and his risk factors included tobacco use.  

In April 2004, the veteran underwent several VA examinations.  
The examiners reviewed his claims file in its entirety, and 
provided a detailed history of service and post-service 
symptoms, and reviewed previous clinical findings.  The 
veteran reported that during service his feet were frequently 
cold, but that he never had an acute episode of frozen feet.  
He stated specifically that he was never treated for any 
problems associated with frostbite.  Despite the previous 
diagnosis of peripheral neuropathy, the veteran reported that 
he was able to feel part of his extremities, and he denied 
numbness or tingling.  His primary problem was swelling in 
the left lower extremity.  

Examination of the lower extremities revealed numbness and 
paraesthesia in the feet, and edema, grade 2+, in the left 
leg.  The skin color in the left leg was red, hot, tender to 
touch and obviously swollen.  The skin was tight and the 
color of the left foot was darker than the right foot.  He 
had minimal pulses bilaterally.  There was little to no edema 
in the right leg.  No treatment was being done at the present 
time.  The examiner concluded there was no clinical evidence 
of cold injury and no evidence of neuropathy detected at 
present, since the veteran had normal reflexes and normal 
filament sensation.  Rather, the problem was varicosities 
with severe peripheral edema and obvious venous insufficiency 
in the left lower extremity.  

The veteran also reported that he fractured his left lower 
leg in 1942 prior to service and that it was treated with 
open reduction and internal fixation, resulting in a 
shortened left leg.  He stated that he had been given a shoe 
lift in service.  He also reported a history of contusion to 
the left lower leg while in Korea, with some swelling off and 
on since then.  His history was also significant for a post-
service gunshot wound to the medial aspect of the left thigh.  
He reported that he had first sought treatment six weeks 
before, after developing acute swelling and stasis of the 
left leg.  Clinical evaluation revealed a large soft tissue 
loss to the left leg.  X-rays of the tibia showed a well-
healed fracture with the plate still in place, at the middle 
1/3.  A scanogram of the legs revealed a two-centimeter leg 
length discrepancy.  The diagnosis was leg length 
discrepancy, stasis ulcer secondary to a gunshot wound, and 
venous insufficiency, none of which was related to military 
service.  

A.  Bilateral peripheral neuropathy 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 
(1997).

The primary impediment to a grant of service connection for 
bilateral peripheral neuropathy is the absence of medical 
evidence of a diagnosis.  The veteran contends that he was 
frequently treated for cold feet during active duty while 
stationed in Korea.  At his June 1953 separation physical, he 
did not complain of or mention cold injury involving the 
lower extremities.  It thus appears that any complaints or 
cold injury he may have experienced during service had 
resolved.  Moreover, the post-service evidence is notably 
negative for any medical evidence documenting complaints, 
findings, or treatment of residuals of cold injury.  The 
first medical evidence of complaints of pain and burning in 
the feet was in 1996, more than 40 years after separation 
from service.  Although a private physician in 1996 diagnosed 
sensori-motor polyneuropathy, he did not relate it to 
military service or any incident therein; instead, it was 
attributed to tobacco use.  Later in April 2004, a VA 
examiner concluded that that bilateral peripheral neuropathy 
was not present.  The overwhelming medical evidence indicates 
that the veteran does not currently have bilateral peripheral 
neuropathy or residuals of cold injury.

As to the veteran's assertions that he was treated for cold 
injury in service, the Board notes that he is competent to 
report symptoms he experienced in service, and because the 
veteran's service medical records are missing, the Board 
accepts his assertion.  King v. Brown, 5 Vet. App. 19, at 21 
(1993).  However, he is not qualified to render an opinion as 
to the causation or etiology of his currently claimed 
disorder, or establish a diagnosis based upon in-service 
experiences.  See Espiritu v, Derwinski, 2 Vet. App. 492 
(1992).  

In the absence of competent evidence of bilateral peripheral 
neuropathy or cold weather injury residuals, the 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
2002).  The Board is of the opinion that it has done all it 
can to satisfy the duty to explain its reasons and bases 
under O'Hare, supra, and that case's progeny.

B.  Left leg injury residuals

The veteran acknowledges that he had a left leg fracture 
prior to service, and he contends that such injury was 
aggravated during service.  The entrance examination is not 
available, and therefore the veteran is entitled to a 
presumption of soundness.  However, that presumption may be 
rebutted by clear and unmistakable evidence that the 
residuals of a disease or injury existed prior to service and 
were not aggravated by service.  In this regard, there are 
several post-service statements from the veteran reporting a 
pre-service injury, without any specifics regarding the 
nature of the condition.  Furthermore, there is a 2004 
opinion from VA physician to the effect that apparently the 
veteran was inducted into service with a history of an 
injury.  Although a layman is not competent to enter a 
diagnosis, he is competent to report that an injury did 
occur.  The VA examination report, coupled with the statement 
by the veteran acknowledging a pre-service left leg fracture, 
constitute clear and unmistakable evidence that a left leg 
condition existed prior to service.

Since evidence of record clearly establishes the pre-service 
existence of left leg fracture residuals, the Board needs 
next to determine whether the veteran's pre-existing 
condition was aggravated during active duty.  Clearly, this 
is a matter that ultimately turns upon what the competent 
medical evidence establishes as to the veteran's current left 
leg disability, and whether such a disability was aggravated 
by service.  The Board is specifically tasked by law to weigh 
the probative value of medical evidence submitted.  See Van 
Slack v. Brown, 5 Vet. App. 499 (1993); Harder v. Brown, 5 
Vet. App. 183 (1993); Guerrieri v. Brown, 4 Vet. App. 467 
(1993); Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

There is clear and unmistakable evidence that the veteran's 
pre-service leg injury was not aggravated in service.  This 
is supported by the absence of subsequent complaints or 
treatment for left leg problems until 1996 - more than 40 
years after being discharged from the military.  The Court 
has held that the absence of evidence of complaint or 
treatment for the claimed disorder for many years following 
service is clear and convincing evidence that the disorder 
was not aggravated by service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim).  
In addition, treatment records show he had intercurrent 
injuries from a gunshot wound in the 1950s that caused the 
venous insufficiency which he is now experiencing.  The 
cumulative effect is to establish clear and unmistakable 
evidence that there had been no aggravation during military 
service.  

Also, as a layperson, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, his own opinion and his theories about 
his left leg disability do not constitute competent medical 
evidence in support of his claim, and thus carry no probative 
weight on the critical question in this matter of medical 
causation.

The Board therefore finds that the preponderance of the 
evidence is against the claim for left leg disability, and 
that the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  The Board is of the 
opinion that it has done all it can to satisfy the duty to 
explain its reasons and bases under O'Hare, supra.


ORDER

Service connection for bilateral peripheral neuropathy, 
claimed as cold injury residuals, is denied.

Service connection for left leg injury residuals is denied.  

REMAND

In July 2004 the veteran reported that he received treatment 
for hearing loss from the VA Medical Center in San Antonio, 
Texas.  He asked that those records be obtained and 
considered in conjunction with his pending claim.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must 
therefore obtain these records, as they may contain medical 
findings and other conclusions that might be determinative in 
the disposition of the right ear hearing loss claim.

The Board regrets the further delay, however, a number of 
judicial prcedents have determined that where the record 
before the Board is inadequate, a Remand is mandatory rather 
than permissive.  See, e.g., Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should undertake all necessary 
development to obtain all outstanding 
pertinent medical records, particularly 
to include all outstanding treatment 
records from the VA Medical Center in San 
Antonio, Texas.  The veteran's assistance 
should be requested as needed in 
obtaining these records.  All attempts to 
procure records should be documented in 
the file.  If the RO is unable to obtain 
any pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request that he submit the 
outstanding evidence.

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the right ear 
hearing loss claim by evaluating all 
evidence obtained after the last 
supplemental statement of the case was 
issued.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case and allow them a reasonable period 
of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


